                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION

PHILANDRIA HUGHES,                                 )
                                                   )
       Plaintiff,                                  )
                                                   )
v.                                                 )       Civil No. 3:20-cv-00228
                                                   )       Judge Trauger
INTERNATIONAL PAPER                                )       Magistrate Judge Holmes
a New York Company,                                )
                                                   )
       Defendant.                                  )

                                          ORDER

       On September 8, 2020, the magistrate judge issued a Report and Recommendation

(Docket No. 17), to which no timely objections have been filed. The Report and

Recommendation is therefore ACCEPTED and made the findings of fact and conclusions of law

of this court. For the reasons expressed therein, it is hereby ORDERED that the defendant’s

Motion to Dismiss (Doc. No. 12) is GRANTED, and this case is DISMISSED as to all claims.

       The Clerk shall enter judgment in accordance with Rule 58, Federal Rules of Civil

Procedure .

       It is so ORDERED.


                                                   ________________________________
                                                   ALETA A. TRAUGER
                                                   U.S. District Judge




     Case 3:20-cv-00228 Document 18 Filed 10/05/20 Page 1 of 1 PageID #: 301
